Citation Nr: 1708395	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  14-27 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Board requested a medical expert opinion related to the hypertension claim from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901.  An October 2016 opinion was provided.  In November 2016, the Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  In January 2007, the Veteran's representative submitted a brief in response.

The Board notes that the Veteran has submitted additional evidence since an April 2014 statement of the case.  He waived initial RO consideration in December 2016.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's hypertension has been aggravated by his service-connected diabetes mellitus.

2.  The evidence supports that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, as secondary to service-connected diabetes mellitus based on aggravation, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Pertinent to a service connection claim, such a determination requires a finding of a current disability as one of the elements.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Hypertension

The Veteran contends that his hypertension is related to service, to include as due to Agent Orange exposure, or in the alternative, is attributable to his service-connected diabetes mellitus.

The Veteran served on active duty from November 1966 to October 1970, which included service in Vietnam.  Based on his service in Vietnam, exposure to herbicide agents such as Agent Orange is presumed.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records do not show complaints, findings, or diagnoses of hypertension, or any elevated blood pressure readings.  His August 1970 separation examination indicated a blood pressure reading of 128/80, and the evaluation of the vascular system was found to be normal.

Post-service private treatment records include an April 2004 report of laboratory testing which supports pre-diabetes, including findings of 6.2 percent for A1C, and of 100 mg/dL for plasma glucose.  An October 2007 report of laboratory testing shows findings of 6.0 percent for A1C, and of 102 mg/dL for plasma glucose.  A May 2008 report of laboratory testing contains findings of 6.5 percent for hemoglobin A1C, which supports mild diabetes for the Veteran.

Additionally, a May 2006 private record noted a blood pressure reading of 136/88, somewhat elevated.  An August 2012 private record noted blood pressure of 138/50.  An October 2013 record noted elevated blood pressure of 150/100.  A January 2014 private treatment record indicated blood pressure of 140/74.  Further, a January 2016 record showed a blood pressure reading of 146/82.

The Board notes a July 2010 private treatment record from Dr. F.K. indicated that he was the Veteran's treating physician since November 1997 and that his high blood pressure began in 2007.  Further, an October 2015 report from Dr. F.K. indicated the Veteran had longstanding diabetes and that his diabetes predated the onset of hypertension.  He noted that although the Veteran was not officially treated for the diabetes, the hyperglycemia did predate treatment for hypertension.  

The Veteran was afforded a March 2014 VA examination in which the examiner noted a 2007 date of diagnosis of hypertension and the use of continuous medication.  She indicated three blood pressure readings were taken, each showing 160/80.  She concluded the Veteran's hypertension predates the diagnosis of diabetes mellitus by several years and is therefore, not caused by the condition.  She further indicated the Veteran's hypertension is also not aggravated by the service-connected diabetes given the absence of microalbuminuria.

The Board determined that additional evidence was required and in August 2016 requested an advisory opinion from a VHA nephrologist.  The reviewer provided an October 2016 opinion which addressed the various theories of entitlement to service connection for hypertension.

With regard to direct service connection, the reviewer indicated it is less than 50 percent probability that the Veteran's hypertension disorder had its onset during service.  He noted there was only one blood pressure reading from service, a reading of 128/80 taken during the Veteran's separation examination.  This is not consistent with a diagnosis of hypertension.  Post-service evidence shows an onset of high blood pressure in approximately 2007.  He noted that the Veteran's hypertension required treatment in 2007, approximately 37 years after service.

The reviewer further indicated that it is less than 50 percent probability that the Veteran's hypertension is related to his presumed in-service herbicide exposure.  He indicated that he reviewed the study published by the National Academy of Medicine between herbicide exposure and hypertension (77 Fed. Reg. 47924 (Aug. 10, 2012)).  He stated while there are several studies in different populations examining the relationship between herbicides and hypertension, their findings are not uniform as some have found a significant association and others have not.  He noted the natural history of hypertension is an onset after the fourth decade of life, as it is an age related condition.  He could not determine that exposure to herbicides is a significant risk factor for hypertension.

Additionally, the reviewer indicated the Veteran's condition did not manifest within one year of service.  As noted, there was no indication of high blood pressure or hypertension in service and its onset was not established until 2007.

The Board finds this opinion to be the most probative evidence as to the theories of direct service connection, including the sub-theories relating to chronic diseases and exposure to herbicides.  The opinion is persuasive as it includes a comprehensive rationale and explanation with a discussion of the Veteran's history and the medical literature.  Service connection is not warranted on these bases.

Significantly, with regard to secondary service connection, the examiner reported that the Veteran's diabetes very likely aggravated his hypertension.  He indicated initially that diabetes was found as early as 2008, which is one year after the Veteran was treated for hypertension.  He noted that prediabetes dated back to 2004; however, insulin resistance does not conclusively lead to hypertension and therefore, he could not conclude the Veteran's prediabetes led to his diagnosis of hypertension.  The reviewer did state, however, that having diabetes very likely aggravated his hypertension and blood pressure control due to its negative effects on the micro- and macro-vasculature, which is also likely given the Veteran's diagnosis of neuropathy.  However, the reviewer noted that given the lack of blood pressure data and the number of blood pressure medications required to treat hypertension, he could not determine the severity of the impact the diabetes had on the Veteran's hypertension.

The reviewer further reported that prediabetes and diabetes increase the risk of kidney disease, which in turn contributes to hypertension.  However, the Veteran does not meet the conventional criteria for chronic kidney disease.  He stated the Veteran did have diabetic neuropathy as of 2011 (and therefore end organ damage from diabetes).  Therefore, it is possible that the Veteran had underlying diabetic-related kidney disease.  However, the degree to which the possible kidney disease could have aggravated the Veteran's hypertension cannot be determined.

The Board accords great probative weight to the October 2016 VHA opinion regarding the theory of secondary service connection.  The reviewer considered all of the pertinent evidence of record, to include all the laboratory findings and blood pressure readings, along with the prior medical opinions of record.  Based on the Veteran's medical history, he provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the reviewer offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds the opinion highly persuasive and while the examiner could not determine the level of aggravation which the diabetes caused, he did conclude it was "very likely" the Veteran's diabetes aggravated his hypertension.

Based on the totality of the evidence, the Board finds that the Veteran's current hypertension has been aggravated by his service-connected diabetes mellitus.  The evidence is at least in equipoise on this point, and thus, the Veteran is to be afforded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The VHA opinion explained why the Veteran's hypertension was not caused by his diabetes mellitus, but has been aggravated by such after both diseases have manifested.  Thus, secondary service connection is warranted.  See 38 C.F.R. § 3.310.  


PTSD

The Veteran contends he has PTSD related to his service in Vietnam.  Over the course of the appeal, the Veteran has described three different stressors from service.  The first involved rockets and mortars being fired over his base in Vietnam.  The second was being overrun a couple times while working as a bunker guard and performing post watches.  The third was witnessing dead and mutilated bodies during his deployment.

The Veteran was afforded two VA examinations related to his PTSD claim.  The first was in December 2011.  The examiner indicated the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.  She further stated the Veteran does not have any mental disorder that conforms to the DSM-IV criteria.  She noted the Veteran was exposed to a traumatic event in service where he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  His response involved intense fear, helplessness or horror.  She reported the Veteran re-experiences recurrent and distressing recollections of the event, including images, thoughts or perceptions.

The examiner further indicated the Veteran experiences feelings of detachment or estrangement from others, difficulty falling and staying asleep, irritability and outbursts of anger, hypervigilance, suspiciousness and chronic sleep impairment.  She noted the Veteran had a history of losing his temper and continues to anger easily.  She stated he is not physically aggressive but can occasionally damage objects.  She concluded although the Veteran has several symptoms of increased arousal (such as hypervigilance, difficulty sleeping and anger), he does not meet the full criteria for a diagnosis of PTSD.

The Veteran was afforded another PTSD examination in March 2014.  The examiner similarly noted the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  Further, he does not have a mental disorder that conforms to DSM-5 criteria.

Similar to the prior examiner, the March 2014 examiner indicated the Veteran directly experienced traumatic service events and suffers distressing memories and dreams of the traumatic events.  He also experiences symptoms of avoidance, hypervigilance and sleep disturbance.  She noted the Veteran reported a number of mild, subclinical symptoms that are associated with PTSD; however, he had been able to maintain employment for 37 years in three federal jobs and had been able to maintain his first marriage for 24 years and his second marriage for 19 years.

The examiner stated that in order for a diagnosis of PTSD to be made, the disorder must be the primary causal factor of significant impairment in occupational and social functioning.  She indicated many individuals experience traumatic events and meet one or more of the PTSD criteria but they are still able to function reasonably well in social and occupational settings.  She noted if an individual has symptoms of PTSD that do not significantly interfere with such functioning, they do not meet the threshold specified in either DSM-5 or DSM-IV for the diagnosis of PTSD, even though various symptoms of PTSD may be present.  She further acknowledged that the Veteran reported subjective stress around his wife's diagnosis of breast cancer and his own medical conditions and may be misattributing that stress to his service in Vietnam.

The Board notes significant lay evidence has also been submitted.  The Veteran submitted a July 2010 statement in which he indicated after service he experienced anger and once awoke screaming and choking his wife.  He reported he drank excessively, had difficulty at work, and had a difficult marriage, including constant verbal confrontations which led to a divorce of his first wife in 1991.

An additional statement was submitted in December 2011.  He again noted difficulty sleeping and difficulty in social relationships, including making friends.  He did not like activities that he used to, such as fishing and avoided anything related to combat, including television shows.  

The Veteran's wife also submitted a statement in July 2010.  She indicated that over the years he would easily lose his temper which worsened at times.  She noted he never physically hurt anyone but was verbally abusive.  She further noted instances of road rage.  She stated that after the Veteran retired his stress level did not lessen and his road rage did not either.

Based on the evidence of record, the Veteran's claim for PTSD cannot be established as the evidence does not sufficiently show that Veteran has a current disability during the pendency of the claim.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  There is also no probative evidence of a PTSD diagnosis prior to the Veteran's filing of the claim.  Romanowsky, 26 Vet. App. at 289.

While the Veteran is competent to report his past in-service experiences, as well as his current symptoms, he is not competent to diagnose PTSD.  The diagnosis of PTSD is complex and requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.").  There is no suggestion that the Veteran has the required medical training to provide a diagnosis of PTSD.  Therefore, his opinion is afforded less probative value than the medical opinions of record.

The Board places great probative weight on the December 2011 and March 2014 VA examination reports.  The December 2011 examiner indicated the Veteran does not meet the DSM-IV criteria for PTSD and the March 2014 examiner indicated he does not meet the DSM-IV or DSM-5 criteria for PTSD.  These opinions are persuasive and include thorough explanations, an accurate understanding of the facts, as well as clear conclusions.

Furthermore, although the Veteran specifically claimed the disorder of PTSD, this case is not one where the claimant has misidentified the disorder.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, no psychiatric disorder was diagnosed by either VA examiner.  Thus, additional development and consideration is not necessary for a disorder other than PTSD.

The preponderance of the evidence is against the claim because the current disability element is not met.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, as secondary to service-connected diabetes mellitus based on aggravation, is granted.

Service connection for PTSD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


